Exhibit 8.1 SUBSIDIARIES OF GILAT SATELLITE NETWORKS LTD. Gilat Satellite Networks Ltd. has the following significant wholly owned subsidiaries: 3. Gilat Satellite Networks (Holland) B.V. 4. Gilat Colombia S.A. E.S.P 5. Gilat to Home Peru S.A 6. Gilat do Brazil Ltda 7. Gilat Satellite Networks (Mexico) S.A. de C.V. Netherlands Colombia Peru Brazil Mexico 8. Wavestream Corporation 9.Gilat North AmericaLLC (former name: Raysat Antenna Systems LLC) 10. Raysat Antenna Systems Ltd. 11. Gilat Australia Pty Ltd 12. Gilat Satellite Networks (Eurasia) Limited Liability Company 13. Gilat Satellite Networks MDC (Moldova) 14. RaysatBulgaria EOOD 15. Gilat Satellite Communication Technology (Beijing) Ltd. Delaware Delaware Israel Australia Russia Moldova Bulgaria China
